DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
Claim Interpretation
It is noted that claim 23 recites “wherein components contained within the single interior chamber consist of” with the intention of limiting the contents of the interior chamber.  The preamble of the claim uses the open-ended transitional phrase of “comprising” which signifies that the entire claim is open-ended.  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause; other elements are not excluded from the claim as a whole.  See MPEP § 2111.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 12-18 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 12, the specification and drawings do not provide support for the new limitation of wherein the housing has a circular opening therethrough “having a size at least one third as large as a size of the front of the housing.”  The specification contains no teaching of the relative size of the opening and the drawings have not been disclosed to be drawn to scale.  The Courts have held that “patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.”  See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) and MPEP § 2125.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "nearly the same diameter" in claim 1 is a relative term which renders the claim indefinite.  The term "nearly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Response to Arguments
Applicant's arguments filed 13 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose the claimed arrangement where an entire front of a circular fan is positioned within a circular shaped opening in the front of the housing.  Applicant alleges that the opening that approximates the size of the fan contained in the housing is not an obvious design choice as the absence of vents and grills allow for maximum amount of chlorine dioxide gas to be expelled.  The Examiner has fully considered the argument but has not found it to be persuasive.  The Examiner has seen no evidence that such an arrangement would function better than the arrangement disclosed in the prior art.  Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is not clear how the relative diameters of the opening and fan would result in more chlorine being dispensed as such would be limited by the surface area of the chlorine dioxide in the trays and the airflow moved by the fan.  Thus, it is held that the claimed arrangement is merely an obvious engineering design.
Applicant argues that the claimed apparatus is intended to disinfect areas not inhabited by humans or animals while the prior art apparatus of Aoyagi and Bryson are intended for use in areas occupied by humans.  Thus, the claimed apparatus has a completely different function and it would not have been obvious to have modified the apparatus to have a circular opening and circular fan.  The Examiner has fully considered the argument but has not found it to be persuasive.  The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  Therefore, the intent of the claimed invention to be used in unoccupied areas does not distinguish over the prior art, and it is further noted that the claims are not limited to such an intended use.  Further, Applicant has not presented why a circular opening and circular fan would result in a new or unexpectedly better result.  Thus, the use of a circular fan and circular opening are merely viewed to be an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Applicant argues that Bryson is directed to a small portable vaporizing system for improving the quality of the air where the system includes multiple air flow control mechanisms that limit ant control the flow of air such as air baffles which are not required by the Applicant’s invention.  The Examiner has fully considered the argument but has not found it to be persuasive.  It is noted that the instant claims use the open-ended transitional phrase of “comprising.”  Therefore, additional unrecited elements, such as the air control structures of Bryson, are not excluded.
Applicant argues that it would not have been obvious to one of ordinary skill to have included a pour spout or drain as part of an opening in the front of the housing and the prior art does not disclose a single indentation that functions as a pour spout. The Examiner has fully considered the argument but has not found it to be persuasive.  It is noted that the claims are directed to a device.  Therefore, the Examiner does not have to show that it would have been obvious to have used the indentation that can function as a pour spout for pouring liquid from the housing, but rather that the indentation structure is capable of being used as a pour spout.  As a crimped end of tubing includes indentations, and there would be no reason as to why liquid would be unable to be poured from the indentations formed by the crimping, it is viewed that the limitation of “an indentation that functions as a pour spout that allows for directed flow of liquid from an interior of the housing” is met by a crimped tube as each individual crimp would be capable of directing the flow of liquid from an interior of the housing.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  It is viewed that Applicant has not provided objective evidence to the contrary.  Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Further, as the claims use the open-ended transitional phrase of “comprising,” the limitation of “a single indentation” does not exclude additional indentations from being present.  Further, the word “including” is synonymous with “comprising” and is interpreted as being open ended as discussed in MPEP § 2111.03.  Thus, the crimped structure of the prior art still meets the limitation of “includes a single indentation that can function as a pour spout” as all the indentations are capable of functioning as a pour spout.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 12-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bryson et al. (US 5,328,646; hereinafter “Bryson”) in view of Aoyagi (US 6363734) and Martens et al. (US 4583686; hereinafter “Martens”).
In regard to claims 1-6 and 12-17, Bryson discloses an air flow control system with a replaceable cartridge for dispensing a vapor from a liquid stored in the canister.  The system includes a flow-through design having a housing (combination of the chassis 11, front end cover 12 and rear end cover 13) having a front (front end cover 12) with an opening (parallel vents 14) therethrough and a back (rear 
Bryson is silent to wherein the front end cover has a circular shaped opening therein and wherein the fan is a circular fan having nearly a same diameter as the circular opening, or fits within the circular opening, in the front of the housing wherein the circular fan is positioned.  Bryson is further silent to wherein the circular opening has a size at least one third as large as a size of the front of the housing.  However, the limitations merely amount to an obvious engineering design as the change in form or shape are without any new or unexpected results. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Further, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It would have been obvious to one of ordinary skill in the art to have provided Bryson with a circular opening and circular fan with the claimed relative diameters, dimensions relative to the front of the housing and location within the opening as such would not produce any new or unexpected results and, as such, is merely an obvious engineering design.
Bryson is further silent in regard to at least one removable tray having a plurality of compartments contained therein capable of retaining one or more chemicals for generating chlorine dioxide.  
Aoyagi discloses a housing (outer walls of system 1) having a front with two openings (defined by grill 28 and air inlet 20) therethrough and a back of the housing (opposite side of housing as depicted in Figure 1) to create an air channel from the front of the housing to the back of the housing and back to the front of the housing (see arrows in Figure 1); at least one removable cartridge (detachable container 12 which can be in form of a cartridge) contained within the interior chamber containing at least one chemical for generating chlorine dioxide (“stabilized chlorine dioxide solution”; col. 2, lines 26-27); a fan 
Martens discloses a package 10 for dispensing volatile liquids.  The package is in the form of a tray which has a plurality of compartments (cover member 24 having cross members 26 which form openings 28) contained therein wherein the compartments are suspended above a bottom of the tray and each of the plurality of compartments have an open top and an open bottom (see Figures 1 and 2).  The package further comprises an open area (enclosure 12 for volatile liquid 20) that is separate from the plurality of compartments and is larger than each individual compartment.  The package further comprises a lid (film 16) and a handle (gripping end 40 of leader 34).  Martens teaches that the package can be used for dispensing volatile air-treating compositions, such as insecticides.  See Figures 1-4 and col. 3, line 18 through col. 4, line 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the chemical container cartridge of Aoyagi for the cartridge of Bryson for the purpose of dispensing chlorine dioxide gas from the device to deliver a deodorization effect to an unoccupied area.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  It would have further been obvious to 
In regard to claim 18, Bryson is silent in regard to a handle on the top of the housing.  
It is viewed to be within the ambit of one of ordinary skill in the art to have added a handle to the top of the housing of the system for the purpose of allowing for transportation of the apparatus without the creation of any new or unexpected result.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  
In regard to claims 23-25, it is noted that Bryson discloses that the internal chamber further comprises an additional filter 41 and Aoyagi teaches that the interior chamber further includes an evaporation acceleration unit 14 used for adjusting the evaporation rate of the chlorine dioxide source material and a heat exchanger 22 for conditioning the air.  However, one of ordinary skill in the art would recognize that such elements provide additional control and functionality to the apparatus and the apparatus would still provide the benefit of supplying sterilizing and deodorizing gas.  Therefore, it would have been obvious to one of ordinary skill in the art to have excluded the additional internal components of the interior chamber of the above combined apparatus without creating any new or unexpected results as the tray and fan would be capable of providing the desired function of delivering sterilizing and deodorizing gas.

Claims 10, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bryson in view of Aoyagi, Martens and Meserole (US 4,099,747).
Bryson does not explicitly disclose wherein the opening in the front of the housing includes a single indentation that functions as a pour spout.  
Aoyagi discloses that the apparatus can be connected to an air duct and that the system can be a central air conditioner which is necessarily connected to ductwork.  See col. 2, lines 49-52 and col. 5, lines 28-32.  
Meserole discloses circular air ducts which have male connectors (portion 12) having indentations (ribs 16 which are crimped) which enable connection to a female connector of another piece of ductwork by reducing the dimensions of the ductwork.  See Figure 1 and col. 2, lines 13-34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the male connector portion of the ductwork of Meserole for the air outlet of the above combined invention for the purpose of providing an air outlet with a shape that allows for connection to air ductwork as necessary for a central air conditioner such that the deodorizing or sterilizing chlorine gas can be directly administered to the interior of the ductwork.  Further, it is viewed that each of the crimps of the crimping of the connector portion is analogous to the claimed single indentation and each crimp would have been capable of functioning as a pour spout which allows for a directed flow of liquid.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bryson in view of Aoyagi, Martens and Ricciardi et al. (US 7,871,016; hereinafter “Ricciardi”).
In regard to claim 27, Bryson and Martens are silent in regard to a control panel which is capable of displaying a measurement of chlorine dioxide concentration.  Aoyagi discloses that the apparatus can 
Ricciardi discloses an aerosol generator for dispensing chlorine dioxide in solution to sterilize an area.  Ricciardi teaches that the apparatus can include one or more sensors to determine when an effective or sufficient amount of chlorine dioxide has been applied to the targeted area and a screen for displaying information to the operator.  Ricciardi discloses that the sensors communicate with the programmable logic circuit (PLC) and the screen is in communication with the PLC.  Thus, the screen is capable of displaying a measured of chlorine dioxide concentration in the air immediately surrounding the device.  See col. 11, line 5 through col. 12, line 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the screen of Ricciardi with the above combined invention for the purpose of communicating information to the operator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774